Citation Nr: 0010304	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
allergic rhinitis is well grounded.

2.  Whether a claim of entitlement to service connection for 
the residuals of an ear infection is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1955 to 
April 1957.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia.  In March 1999, the Board 
remanded this case to the RO for further development.  The 
development has been accomplished to the extent feasible, and 
the claim is returned for appellate review.


FINDINGS OF FACT

1.  The veteran's service medical records are unavailable.

2.  There is no medical evidence of allergic rhinitis while 
in service, and no medical evidence of a nexus between 
current allergic rhinitis and any disease or injury during 
service.

3.  There is no medical evidence that the veteran has chronic 
residuals of an ear infection.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
allergic rhinitis is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for the 
residuals of an ear infection is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was on active duty from April 1955 to April 1957.  
Thirty-nine years after his discharge, the veteran submitted 
an application for benefits claiming that he was suffering 
from allergic rhinitis and the residuals of an ear infection, 
and that these conditions either began in or were the result 
of his military service.  The RO requested the veteran's 
service medical records from the National Personnel Records 
Center (NPRC) and it was reported that these records could 
not be found.  Any such records may have been lost in the 
fire that destroyed a portion of the NPRC in St. Louis, 
Missouri, in July 1973.  

The RO obtained the veteran's VA treatment records dating 
from January 1995 to January 1997.  These records showed, 
inter alia, treatment for allergies and sinusitis.  They did 
not indicate, however, treatment for or diagnosis of 
residuals of an ear infection.  Next, the RO retrieved copies 
of the morning reports for the veteran's unit when he was 
assigned to Fort Hood.  These reports reflect periods of 
ordinary leave and return to duty during the period December 
24, 1956, to February 13, 1957, and his release from active 
duty in April 1957.  They do not reflect medical care or 
treatment.  

In March 1999, the Board remanded the claim for the purpose 
of attempting to obtain additional information, given the 
absence of service medical records.  The RO wrote to the 
veteran and told him of the type of information that would 
help him with his claim.  He was asked to submit such 
information, which included buddy statements, employment 
physical examinations, insurance examinations, prescription 
records, letters written during service, and post-service 
private treatment records.  With respect to the post-service 
treatment records, he was told that he could, if he 
preferred, sign a release for those records so that the RO 
could request them on his behalf.  He was told of the 
importance of that information to his claims.  The veteran 
did not respond to the request for information.

VA medical records dated from September 1994 to May 1999 were 
associated with the claims file.  These records relate 
primarily to other medical conditions.  In September 1997, a 
computed tomography (CT) scan of the paranasal sinuses was 
done.  No diagnosis of allergic rhinitis or residuals of ear 
infection was given.  The only abnormality identified was a 
small, flat density along the anterior wall of the right 
maxillary sinus, felt to represent a small retention cyst 
versus a focal mucosal thickening. 

Finally, the Fort Hood Army Medical Center responded that it 
had conducted a search and had no medical records for 
treatment of the veteran from 1956 to 1957.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant has not presented a well-grounded claim, the appeal 
must fail, because the Board has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  There is no duty to assist further in the 
development of the claim, because such additional development 
would be futile.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

For a claim of entitlement to service connection to be well-
grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

When a veteran's records have been destroyed, the VA has an 
obligation to search for alternative medical records that 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA regulations further provide that where there is a lack of 
service medical records, service connection may be shown 
through other evidence.  Smith v. Derwinski, 2 Vet. App. 147 
(1992); 38 C.F.R. § 3.303(a) (1999).  This evidence may be 
private medical records showing treatment of the claimed 
disability, "buddy" statements, and personal testimony.

There are no available service medical records.  The veteran, 
as a lay person, is not competent to assign a diagnosis to 
symptoms he experienced in service.  The veteran has been 
given the opportunity to submit alternative types of evidence 
that might serve to make his claim plausible, and he has not 
responded.  He has said that he received private treatment 
following service, but he has not provided those records, nor 
has he provided a release so that the RO might request the 
records.  Although treatment for allergies is noted in his VA 
treatment records from 1994 to 1999, there is no medical 
evidence to connect that diagnosis with the veteran's active 
military service.  There being no evidence of a nexus between 
the veteran's current allergies and any disease or injury in 
service (or any symptomatology he reports that he experienced 
in service), this claim is not plausible.

With respect to the claimed residuals of an ear infection, 
the veteran has presented no evidence that he has such a 
condition.  His VA treatment records from 1994 to 1999 are 
silent as to any condition identified either as an ear 
infection or as a chronic residual of an ear infection.  The 
veteran is not competent to diagnose such a condition 
himself.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As there is no competent evidence of a 
current disability identified as a chronic residual of an ear 
infection, this claim is not plausible, and it must be 
denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection and, until he does so, 
the VA has no duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 
(1994). 

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); 38 U.S.C.A. § 5103(a) (West 1991).  The RO has 
let the veteran know what evidence might help to well-ground 
his claim and has offered to request some of that evidence 
for him if he would provide the appropriate releases.  The 
veteran has not responded to this effort.  The RO has 
satisfied its responsibility to tell the veteran what might 
complete his application for benefits.  


ORDER

1.  The appellant having failed to submit a well-grounded 
claim, entitlement to service connection for allergic 
rhinitis is denied.

2.  The appellant having failed to submit a well-grounded 
claim, entitlement to service connection for the residuals of 
an ear infection is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



- 7 -






- 1 -


